Allowable Subject Matter
Claims 1-2, 4-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Gallagher (US 2005/0202294) is the closest prior art of record. However, the applicants arguments in conjunction with the applicants amendments  submitted on 4/13/2022 to independent claim 1 are considered persuasive in overcoming the previous rejection. Specifically, the second heat transfer mechanism, and the addition of the third heat transfer mechanism as Gallagher only disclosed on heater, along with the third gas diffusion layer and the amended claimed configuration. Lebowitz (US 2005/0130023) is a prior art used to disclose that it is known within the art to use different materials for different gas diffusion layers ([0045]) however, Lebowitz is silent to the instant claimed configuration. JP 2013/084486 (as cited within the IDS) discusses the difference between the anode and the cathode gas diffusion layers, however, given the construction of a fuel cell (i.e. anode layer than electrolyte layer than gas diffusion layer) either the anode gas diffusion layer or the cathode gas diffusion layer would have same efficiency as the center layer which is different from the instant claimed invention. Thus, the instant claimed fuel cell system is deemed novel and non-obvious and makes a contribution to the art of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724